DETAILED ACTION
This action is in response to applicant's amendment filed 11/23/21.
The examiner acknowledges the amendments to the claims, specification, and drawings.  Claims 9-10 and 21-36 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 9-10 and 21-36 are allowed.
The following is an examiner’s statement of reasons for allowance:  None of the prior art of record, alone or in combination, teaches or renders obvious a method of loading a side-deliverable prosthetic heart valve into a delivery catheter including, inter alia: folding the valve at a proximal fold area and a distal fold area of an annular support frame of the valve that has a long-axis extending through the proximal fold area and the distal fold area, and a flow control component mounted within a central channel of the annular support frame that extends along a central axis perpendicular to the long-axis, 
Chambers et al. (U.S. Pub. No. 2018/0200049) discloses loading a side-deliverable prosthetic heart valve into a delivery catheter (see Figure 3A and paragraphs [0052], [0054]-[0055]) including a flow control component 305 mounted within a central channel of the annular support frame (stent frame) that extends along a central axis perpendicular to a long-axis of the valve, and loading the valve in the compressed configuration into the delivery catheter such that the long-axis of the valve is substantially parallel to a length-wise cylindrical axis of the delivery catheter.  However, Chambers et al. teaches compressing the valve along the central axis within the delivery catheter (see paragraph [0052] and Figure 3A), but does not disclose or render obvious folding the valve at a proximal fold area and a distal fold area of the annular support frame of the valve wherein the long-axis is perpendicular to the central axis and extends through the proximal fold area and the distal fold area, in addition to compressing the valve along the central axis after the folding to place the valve in a compressed configuration.
Costello (U.S. Pub. No. 2015/0039081), cited in IDS filed 06/09/21 discloses loading a side-deliverable prosthetic heart valve into a delivery catheter (see Figures 1, 3, 5 and paragraph [0026]) including a flow control component 104 mounted within a central channel of the annular support frame 106 that extends along a central axis perpendicular to a long-axis of the valve, and loading the valve in the compressed 440 such that the long-axis of the valve is substantially parallel to a length-wise cylindrical axis of the delivery catheter (see Figure 5).  However, Costello teaches rolling or curling the valve to a compressed or collapsed configuration along the long axis within the delivery catheter (see Figure 5 and paragraph [0026]), but does not disclose or render obvious folding the valve at a proximal fold area and a distal fold area of the annular support frame of the valve wherein the long-axis extends through the proximal fold area and the distal fold area, in addition to compressing the valve along the central axis after the folding to place the valve in a compressed configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        12/04/2021